Citation Nr: 1213624	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-18 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a broken right leg and thigh.  

3.  Entitlement to service connection for peripheral arterial disease with leg pain and swelling.  

4.  Entitlement to service connection for residuals of head surgery.  

5.  Entitlement to service connection for residuals of a radiation test.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran did not have a period of active service; the Veteran served in the United States Army Reserve, and he had a period of Active Duty for Training (ACDUTRA) from July 1968 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Detroit, Michigan Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for five separate conditions, each of which he contends was first manifested during his two month period of ADCUTRA.  For the reasons that follow, his claims must be remanded.  

In his July 2011 hearing, the Veteran stated that he broke his leg while playing football during his period of ACDUTRA at Fort Hamilton.  He states that he suffers from peripheral arterial disease as a result of this injury.  He also stated that while being treated, his treatment providers excised a mole from his scalp.  He states that he was given radiation treatment as a result of this mole, and that he suffers from hypertension as a result.

In reviewing the Veteran's claims file, the Board notes that the records of the Veteran's service and his service treatment records appear incomplete.  Though his service personnel records documenting his period of ACDUTRA have been obtained, it does not appear that these are complete.  Indeed, a discharge certificate shows that the Veteran was discharged from the Army Reserves in September 1970; however, other documents indicate that the Veteran had service until 1993.  Thus, on remand, the RO/AMC should attempt to better document the particulars of the Veteran's service.  

Further, though there is one treatment record from July 1968 during the Veteran's period of ACDUTRA at Fort Hamilton in New York, there is no documentation supporting the Veteran's contention that he broke his leg and was treated for other conditions during this time.  Thus, the RO/AMC should also contact the appropriate government repository to attempt to obtain any STRs from the Veteran's Reserve servie and Fort Hamilton directly to see whether it has any further records of the Veteran's treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any of the Veteran's STRs and SPRs from the appropriate government records repositories, to include the National Personnel Records Center (NPRC), the Commander of the United States Army Reserve Personnel Command in St. Louis, Fort Hamilton, and the Veteran's reserve units.  Attempts to obtain these records must include the Veteran's entire period of service, to include his periods of INACDUTRA and ACDUTRA while on reserve service.  All attempts to obtain these records should be documented in the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


